

Brampton Crest International, Inc.
3107 Stirling Road, Suite 201
Fort Lauderdale, Florida  33312
(305) 428-8300
 
Bryan Janeczko
   
May 13, 2011
Janis Farnham
     
Joseph Giuliano
     
Brad Hacker
     
Morse & Morse, PLLC
     
Hinshaw & Culbertson LLP
     
Paul Michelin
     
Paul Michelin and Louisa Michelin
     
Murray Bacal
     
MRP, LLC
     




Ladies and Gentlemen:


    It is the desire of Brampton Crest International, Inc. and its wholly-owned
subsidiary, namely, America’s Emergency Network, LLC (collectively herein
referred to as "Brampton")  and each of the undersigned to enter into certain
agreements that will permit Brampton to get current under the Securities
Exchange Act of 1934, as amended, and to do so expeditiously. On this basis and
assuming each party signs a copy of this letter, each of the undersigned agree
as follows:


Brampton hereby agrees to release Bryan Janeczko and Mr. Janeczko hereby agrees
to release Brampton from all causes of action, actions, suits, debts, dues, sums
of money, covenants, contracts, controversies, agreements, promises, damages,
claims and demands whatsoever, in law or equity which against the Releasee, the
Releasor, Successors and Assigns have ever had, now have or hereafter can, shall
or may, have for, upon, or by reason of any matter, cause or thing whatsoever
from the beginning of the world to the date of this release. Notwithstanding
anything contained herein to the contrary, Mr. Janeczko is entitled to receive
7.5 shares of Series 1 Preferred Stock (which was authorized by the Board of
Directors of Brampton on December 15, 2010) which is convertible into 750,000
shares of Common Stock upon receipt of stockholder approval for an increase in
the number of authorized shares of Common Stock to at least 6 billion shares.
Further, Mr. Janeczko is entitled to retain his 250,000 shares of Common Stock
of Brampton which he beneficially owns.


Brampton hereby agrees to release Janis Farnham and Ms. Farnham hereby agrees to
release Brampton from all causes of action, actions, suits, debts, dues, sums of
money, covenants, contracts, controversies, agreements, promises, damages,
claims and demands whatsoever, in law or equity which against the Releasee, the
Releasor, Successors and Assigns have ever had, now have or hereafter can, shall
or may, have for, upon, or by reason of any matter, cause or thing whatsoever
from the beginning of the world to the date of this release. Notwithstanding
anything contained herein to the contrary, Ms. Farnham is entitled to receive 75
shares of Series 1 Preferred Stock (which was authorized by the Board of
Directors of Brampton on December 15, 2010) which is convertible into 7,500,000
shares of Common Stock and an additional 20 shares of Series 1 Preferred Stock
(which was authorized by the Board of Directors of Brampton on May 13, 2011)
which is convertible into 2,000,000 shares of Common Stock, in each case upon
receipt of stockholder approval for an increase in the number of authorized
shares of Common Stock to at least 6 billion shares. Further, Ms. Farnham is
entitled to retain her 3,311,225 shares of Common Stock of Brampton which she
beneficially owns.


    Brampton hereby agrees to release Joseph Giuliano and Mr. Giuliano hereby
agrees to release Brampton from all causes of action, actions, suits, debts,
dues, sums of money, covenants, contracts, controversies, agreements, promises,
damages, claims and demands whatsoever, in law or equity which against the
Releasee, the Releasor, Successors and Assigns have ever had, now have or
hereafter can, shall or may, have for, upon, or by reason of any matter, cause
or thing whatsoever from the beginning of the world to the date of this release.
Notwithstanding anything contained herein to the contrary, Mr. Giuliano is
entitled to retain his 250,000 shares of Common Stock of Brampton which he
beneficially owns.
 
 
 

--------------------------------------------------------------------------------

 
 
    Brampton hereby agrees to release Brad Hacker and Mr. Hacker hereby agrees
to release Brampton from all causes of action, actions, suits, debts, dues, sums
of money, covenants, contracts, controversies, agreements, promises, damages,
claims and demands whatsoever, in law or equity which against the Releasee, the
Releasor, Successors and Assigns have ever had, now have or hereafter can, shall
or may, have for, upon, or by reason of any matter, cause or thing whatsoever
from the beginning of the world to the date of this release. Notwithstanding
anything contained herein to the contrary, Mr. Hacker is entitled to receive 10
shares of Series 1 Preferred Stock (which was authorized by the Board of
Directors of Brampton on December 15, 2010) which is convertible into 1,000,000
shares of Common Stock upon receipt of stockholder approval for an increase in
the number of authorized shares of Common Stock to at least 6 billion shares.
Further, Mr. Hacker is entitled to retain his 4,081,633 shares of Common Stock
of Brampton which he beneficially owns and to be reimbursed $4,108 for D&O
insurance and Florida State filing fees.


    Brampton hereby agrees to release Morse & Morse, PLLC and Morse & Morse,
PLLC hereby agrees to release Brampton from all causes of action, actions,
suits, debts, dues, sums of money, covenants, contracts, controversies,
agreements, promises, damages, claims and demands whatsoever, in law or equity
which against the Releasee, the Releasor, Successors and Assigns have ever had,
now have or hereafter can, shall or may, have for, upon, or by reason of any
matter, cause or thing whatsoever from the beginning of the world to the date of
this release. Handwritten addition - Notwithstanding anything contained herein
to the contrary, Morse & Morse, PLLC in releasing Brampton only for invoices due
prior to the date of this letter and for no other matters.


    Brampton hereby agrees to release Hinshaw & Culbertson LLP and Hinshaw &
Culbertson LLP hereby agrees to release Brampton from all causes of action,
actions, suits, debts, dues, sums of money, covenants, contracts, controversies,
agreements, promises, damages, claims and demands whatsoever, in law or equity
which against the Releasee, the Releasor, Successors and Assigns have ever had,
now have or hereafter can, shall or may, have for, upon, or by reason of any
matter, cause or thing whatsoever from the beginning of the world to the date of
this release. Handwritten addition - Notwithstanding anything contained herein
to the contrary, Hinshaw & Culbertson LLP in releasing Brampton only for
invoices due prior to the date of this letter and for no other matters.
 
On December 15, 2010, each of Paul Michelin and Murray Bacal received for
services rendered 250,000 shares of Preferred Stock convertible into 25,000,000
shares of Common Stock at such time as the stockholders of Brampton approve an
increase in the authorized Common Stock to at least 6 billion shares of Common
Stock. By execution of a copy of this agreement, Paul Michelin and Murray Bacal
each agree to waive their rights to receive the aforementioned securities.


    Pursuant to a Subscription Agreement dated April 13, 2010, Paul Michelin and
Louisa Michelin subscribed to purchase $1,500,000 of five-year Convertible
Debentures. In April 2010, Brampton received $250,000 and issued a Note
convertible into 50,000,000 common shares. Brampton and Paul Michelin and Louisa
Michelin mutually agree as follows:


·  
Paul and Louisa Michelin's subscription for the balance of $1,250,000 of
convertible debt is hereby terminated. The Michelins will retain their $250,000
Note which shall now be convertible into 500 shares of Series 2 Preferred Stock,
which shall have the voting rights upon issuance of the Preferred Stock
equivalent to 50,000,000 common shares and upon stockholder approval of an
increase in the authorized Common Stock to at least 6 billion shares of Common
Stock, the 500 shares of Preferred Stock shall be convertible into 50,000,000
common shares. Until stockholder approval is obtained for an increase in the
authorized number of shares of Common Stock to at least 6 billion shares, the
Michelins shall have the right to designate three directors to become members of
the Brampton Board and Brampton agrees to utilize its best efforts to have their
nominees successfully nominated and appointed to the Board. Further, the
Michelins shall have the right to approve all cash payments made by Brampton to
its officers, directors, professionals, consultants or otherwise, except for any
payment or series of payments which are less than $500 to any one payee.

 
 
 

--------------------------------------------------------------------------------

 
 
·  
The Michelins (collectively the "Releasors") agree to release Bryan Janeczko,
Janis Farnham, Joseph Giuliano, Brad Hacker, Morse & Morse, PLLC and Hinshaw &
Culbertson LLP (collectively the "Releasees") from all causes of action,
actions, suits, debts, dues, sums of money, covenants, contracts, controversies,
agreements, promises, damages, claims and demands whatsoever, in law or equity
which against the Releasees, the Releasors, Successors and Assigns have ever
had, now have or hereafter can, shall or may, have for, upon, or by reason of
any matter, cause or thing whatsoever from the beginning of the world to the
date of this release.



    MRP, LLC, which is owned and controlled by Murray Bacal, Paul Michelin and
Rod Martin and any third parties designated by Messrs. Bacal, Michelin and
Martin (the "Lenders") have agreed to invest up to $250,000 in Brampton. Of the
$250,000, $10,000 shall represent the purchase of Series 3 Preferred Stock which
shall have the right to convert into 5,278,982,480 shares, which represents 95%
of our current issued and outstanding shares of Common Stock on a fully diluted
basis after due consideration for all outstanding notes, options, warrants,
shares of common stock and preferred stock outstanding on the date hereof. Such
5,278,982,480 shares shall be subject to dilution for any shares of Common Stock
or convertible securities approved by the Board of Directors after the date
hereof and further appropriately adjusted for any stock splits, stock dividends,
combinations, reclassifications and the like. The remaining up to $240,000
funding commitment from the Lenders shall be in the form of non-interest bearing
loans repayable upon demand.


This Agreement shall be effective in the event all parties to the Agreement
execute same. Further, this Agreement shall represent the entire agreement
between the parties and it shall supersede all prior written and oral agreements
and understandings and may only be amended by the parties in writing.




(signature page follows)
 
 
 

--------------------------------------------------------------------------------

 



 
BRAMPTON CREST INTERNATIONAL, INC.
         
 
By:
        
Joseph Giuliano, Chief Financial Officer
                 

 
 
Agreed to and Accepted by:
                 
 
   
MORSE & MORSE, PLLC
 
Bryan Janeczko
   
 
 
 
  By: 
 
        Steven Morse, Managing Member            
Janis Farnham
                       
HINSHAW & CULBERTSON LLP
            Joseph Giuliano   By:           
Ross Manella, Partner
                      Brad Hacker                                      
Paul Michelin
   
Louisa Michelin
 

 


MRP, LLC
     
 
   
 
 
By: 
   
 
 
 
(authorized member)  
Murray Bacal
 

 
 
 
 

--------------------------------------------------------------------------------

 
 